Citation Nr: 0603229	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability 
due to exposure to asbestos.  

2.  Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for diabetes 
mellitus, type II and denied reopening the claim for service 
connection for a lung disability.  

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in June 2002, he indicated he wanted a 
hearing before the Board at the RO.  The record reflects that 
VA scheduled the veteran for a hearing, but that the veteran 
subsequently withdrew his request for a hearing in writing in 
September 2005.  Thus, there is no hearing request pending at 
this time, and the Board may proceed with the appeal.


FINDINGS OF FACT

1.  Service connection for a pulmonary disability as a result 
of asbestos exposure was denied in a January 1991 rating 
decision.  The veteran was notified of this decision that 
same month and of his appeal rights and did not appeal the 
decision.  

2.  Evidence associated with the claims file following the 
November 1990 rating decision does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision, which denied service 
connection for a pulmonary disability as a result of asbestos 
exposure, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  Evidence submitted to reopen the claim for service 
connection for a pulmonary disability as a result of asbestos 
exposure is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2001 letter.  As to the application 
to reopen the claim for service connection for a pulmonary 
disability, the RO did not provide the veteran with the 
evidence necessary to reopen the claim; however, based upon 
the veteran's arguments, it is evident he understands what 
kind of evidence is needed to reopen the claim.  For example, 
the RO denied reopening the claim in the March 2002 decision 
because it determined that the veteran had not submitted 
evidence of a pulmonary disability that is the result of 
asbestos exposure.  In the veteran's notice of disagreement, 
he submitted private medical records showing diagnoses of 
bronchitis and chronic obstructive pulmonary disease and 
asserted that they were the result of asbestos exposure.  
This indicates that the veteran has actual knowledge of the 
evidence necessary to substantiate the application to reopen, 
and any failure by VA to provide him with the evidence 
necessary to substantiate the claim is harmless.  As to the 
claim for service connection for diabetes mellitus, type II, 
the RO informed the veteran that he needed evidence of a 
current disability and evidence that the current disability 
was related to service.  The veteran's argument is that he 
developed diabetes mellitus, type II, from his service in 
Vietnam and that he served "in country."  This shows that 
the veteran knows what the evidence must show to substantiate 
the claim.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA stated it would 
help him obtain medical records, such as employment records 
or records from other federal agencies.  It noted that the 
veteran must provide VA with enough information about these 
records so that it could request them from the person or 
agency who had them.  It told him he could expect VA to 
obtain medical evidence from the department of defense and 
VA.  VA also told him that if he had any private medical 
records he wanted VA to review, it could assist him in 
obtaining those records or he could submit them himself.  
Finally, while it did not specifically ask the veteran to 
submit evidence in his possession that pertained to the 
claim, it asked the veteran to inform VA if he had no further 
evidence to submit.  This would indicate to the veteran that 
he could either submit evidence or inform VA he had no 
additional evidence to submit.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records.  The veteran submitted private 
medical records.  VA has not provided the veteran with 
examinations in connection with his claims; however, the 
Board finds that VA was not under an obligation to have the 
veteran examined for either disability.  Specifically, under 
the new law, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

As to the claim for service connection for diabetes mellitus, 
the veteran is alleging that he was in Vietnam and is 
entitled to presumptive service connection based upon Agent 
Orange exposure.  (VA allows presumptive service connection 
for type II diabetes mellitus for veterans who served in 
Vietnam and were exposed to Agent Orange.)  However, he has 
submitted no evidence to substantiate his allegation that he 
actually set foot onto Vietnam.  Without such evidence, 
service connection for diabetes mellitus cannot be granted.  
VA has specifically informed the veteran that it needs such 
evidence.  As to the veteran's petition to reopen the claim 
for service connection for a pulmonary disability as a result 
of asbestos exposure, the veteran has not brought forth new 
and material evidence to reopen the claim for service 
connection for that disability.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  For these 
reasons, the Board finds that VA was not under an obligation 
to provide examinations.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once an RO rating decision 
becomes final, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2004)).  Here, the application to 
reopen the claim for service connection for a pulmonary 
disability was after August 2001,  and thus the amended 
standard applies.  

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
diabetes mellitus, type II, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

III.  Analysis
A.  New & material

The veteran asserts that he developed a lung disability due 
to exposure to asbestos when he was stationed on a ship while 
in service.

Service connection for a pulmonary disability as a result of 
asbestos exposure was denied in a November 1990 rating 
decision.  The relevant evidence of record at that time were 
service medical records, private medical records, a VA 
examination report, and the veteran's application for 
compensation.  The service medical records were silent for 
any findings related to a lung disability.  An August 1966 
report of medical examination at discharge from service shows 
that clinical evaluation of the lungs and chest was normal.  
The private medical records showed that 1981 x-rays of the 
chest showed an ill-defined haziness over the anterior 
mediastinum.  The physician noted that there was a lack of 
clinical symptoms and recommended a follow-up to see if there 
was a change in the findings.  A CT scan was conducted two 
weeks later.  The examiner stated that the small area of 
tissue was most likely of "fibrous connective tissue or 
possibly lipomatous tissue."  He added there was no definite 
pathologic nodule present.  A CT scan conducted in 1983 
revealed no changes since 1981.  Pulmonary function tests 
were normal in 1983 and 1985.  In 1989, the veteran was 
diagnosed with chronic bronchitis.  It was noted that the 
mass shown on x-ray had been growing slowly since 1981.  

A September 1990 VA chest x-ray report shows the veteran had 
large, smooth ovoid mass density silhouettes out the 
anterolateral right cardiac margin.  The radiologist stated 
the etiology of the mass was in question.  A second chest x-
ray in October 1990 showed a large mass but no radiologic 
evidence of asbestosis.  An October 1990 CT scan also showed 
the mass, which was noted to be most likely representing 
thymoma, and with possible fibrosis at the bases of the lungs 
compatible with early asbestosis.  Following physical 
examination, the examiner determined that there was no 
clinically significant residuals of asbestos exposure.  He 
noted that the anterior mediasternal mass was unrelated to 
asbestos exposure and, instead, attributed it to obesity.

In the November 1990 rating decision, the RO stated that 
service connection for a pulmonary disability, to include 
asbestosis, as a result of asbestos exposure, was not 
warranted, as there was no evidence that a current pulmonary 
disability, including the mass found on x-ray, was related to 
the veteran's service experience.  The RO issued a notice of 
the denial in a December 1990 letter, which included his 
appeal rights.  In January 1991, VA associated results from a 
November 1990 CT scan of the chest which showed impressions 
of a large anterior mediastinal mass and no radiographic 
evidence of basilar fibrosis.  The RO denied the claim 
stating that there was no evidence of a current pulmonary 
disability associated with asbestos exposure.  The veteran 
was informed of this determination in January 1991, along 
with his appeal rights.  He did not appeal either the 
November 1990 or January 1991 rating decisions, and they 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The relevant evidence associated with the claims file since 
those decisions are VA treatment records, private medical 
records, and the veteran's application to reopen.  The 
private medical records, dated in 2001, show the veteran has 
been diagnosed with bronchitis and chronic obstructive 
pulmonary disease.  A March 2002 VA chest x-ray report shows 
that there is no acute disease and no radiographic evidence 
of pulmonary fibrosis or calcified pleural plaques to suggest 
asbestos exposure.  An April 2002 VA treatment record shows 
that the examiner diagnosed reactive lung disease with 
"yearly bronchitis" and stated that it "may be due to 
asbestosis."  

The additional evidence associated with the veteran's current 
application to reopen the claim cannot constitute new and 
material evidence.  At the time of the last denial, the 
evidence of record showed that the veteran had a mass found 
on chest x-ray, but there was no competent evidence of a 
nexus between the post service mass and service, to include 
asbestos exposure.  The additional evidence confirms that the 
veteran has a current pulmonary disability-recurrent 
bronchitis and reactive lung disease.  No medical 
professional, however, has attributed the diagnoses to the 
veteran's service, to include asbestos exposure in service.  
While the examiner stated that the veteran's restrictive lung 
disease with yearly bronchitis "may be due to asbestosis," 
he did not attribute it to the veteran's service, nor did the 
veteran report asbestos exposure in service.  Thus, the Board 
does not find that such is indicative of a nexus to the 
veteran's service.  Evidence confirming a fact that was shown 
at the time of the last denial, here, current pulmonary 
disability, cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).

The veteran's allegations that he has current lung problems 
due to asbestos exposure in service are duplicative of what 
he asserted at the time of the prior application.  See id.; 
see also Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 1990 
and 1991 decisions does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a pulmonary disability.  As stated above, at the time of 
the prior decisions, the veteran had not brought forth 
competent evidence of a nexus between the post service 
pulmonary disability and service, to include asbestos 
exposure.  The additional evidence does not cure that defect 
and merely confirms the fact that the veteran has a post 
service pulmonary disability.  Thus, the additional evidence 
cannot constitute new and material evidence, see 38 C.F.R. 
§ 3.156(a) (2004), and the application to reopen such claim 
is denied.

B.  Service connection

In this case, the veteran contends that he was exposed to the 
herbicide Agent Orange in service, and that such exposure 
caused his claimed diabetes mellitus, which is one of the 
diseases subject to presumptive service connection under this 
general presumption provision if it appears within the first 
post-service year.  In the veteran's case, however, his 
diabetes arose much later, and the veteran has not attempted 
to allege that diabetes mellitus was diagnosed in service or 
manifested to a compensable degree within one year following 
his discharge from service.  

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, the veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).

The Board notes the evidence of record indicates the veteran 
has a current diagnosis of type II diabetes mellitus.  
Therefore, it must be determined whether the veteran was 
exposed to Agent Orange.  The above-described presumptions 
apply only to veterans who actually served in Vietnam 
(although there is no minimum in-country time frame provided 
by the law).  In this case, the veteran's service personnel 
records indicate that while on active duty, the veteran was 
aboard the USS Kitty Hawk, which visited the ocean waters 
surrounding Vietnam, as the veteran received the Vietnam 
Service Medal.  

In a precedent opinion, the VA General Counsel has determined 
that, for purposes of 38 U.S.C.A. § 101(29)(A), which defines 
the Vietnam era, service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97 (July 1997).  In that opinion, it was noted that the 
general definition of the Vietnam era in section 101(29) was 
meant to acknowledge the period during which United States 
personnel accompanied Vietnamese troops on combat missions 
within Vietnam.  The opinion contrasted this with the 
references to service "in the Republic of Vietnam" in 38 
U.S.C.A. § 1116, which were included for a specific purpose 
relating to the use of Agent Orange and other herbicide 
agents in Vietnam.  The opinion went on to note the 
provisions of 38 C.F.R. § 3.307(a)(6)(iii), cited above.

More recently, VA has reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for 
purposes of presumptive service connection for Agent Orange-
related diseases, including diabetes mellitus.  See Comments 
section, in Federal Register announcement of final rule 
adding diabetes to the list of Agent Orange presumptive 
diseases, 66 Fed. Reg. 23,166 (May 8, 2001).

The Board notes that the veteran has alleged that he served 
in Vietnam, as defined by 38 C.F.R. § 3.313, which implies 
that his service involved duty on Vietnam.   The veteran has 
provided no evidence to substantiate the allegation that his 
service involved visitation onto Vietnam.  Based on the 
foregoing, the Board finds that presumptive service 
connection cannot be granted, as there is no evidence that 
the veteran was ever in Vietnam, as required by statute and 
regulation.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

The Board notes there is no other basis on which to grant 
service connection for the veteran's type II diabetes 
mellitus, as the first diagnosis contained in the evidence of 
record is in 2002, which is more than 35 years after he was 
discharged from service.  While the veteran has attributed 
the diagnosis of diabetes mellitus, type II, to Agent Orange 
exposure in service, there is no indication that the veteran 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for type 
II diabetes mellitus, and the benefit-of-the-doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

ORDER

The application to reopen the claim for service connection 
for a lung disability is denied. 

Service connection for diabetes mellitus, type II, is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


